Citation Nr: 1012281	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus 
(DM), to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for DM, to include as 
due to exposure to Agent Orange.

3.  Entitlement to service connection for polycystic kidney 
disease, to include secondary to DM. 

4.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to DM.

5.  Entitlement to service connection for prostate cancer, 
to include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1958 to 
February 1967, with reserve service from 1974 to 1986.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran and his spouse appeared and testified at a 
videoconference hearing in May 2006 before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
contained in the record.

This appeal was previously before the Board in December 
2006.  Due to the September 21, 2006 stay imposed by the 
Secretary of Veterans Affairs, issues 1, 2, and 3 were not 
addressed, as the Board awaited the outcome of the appealed 
Haas v. Nicholson decision.  See Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  The specific claims affected by the stay 
included those involving claims based on herbicide exposure 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore 
of Vietnam.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 
1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) as requiring actual service on 
land in Vietnam, and the stay has been lifted.  
Additionally, the Board remanded the claim of entitlement to 
service connection for CAD so that additional treatment 
information could be solicited from the Veteran, and he 
could be afforded a VA examination.  These actions being 
completed, the case has been returned to the Board for 
further appellate consideration.

The issue of entitlement to service connection for prostate 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The November 2002 RO rating decision that denied a claim 
of entitlement to service connection for DM, to include due 
to exposure to Agent Orange, was not appealed and is final.

3.  The evidence received since that November 2002 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for DM and raises a 
reasonable possibility of substantiating the claim.

4.  The credible evidence of record, and VA and Department 
of Navy sources show that the vessel the Veteran was 
stationed aboard during service did not go into inland 
("brown") waterways.  "Blue water" vessels are not 
considered to have been exposed to Agent Orange.  It is not 
shown that the Veteran set foot on land in the Republic of 
Vietnam, or was otherwise exposed to an herbicide agent (to 
include Agent Orange) during service.

5.  Credible evidence of record does not show that the 
Veteran was diagnosed with DM before 1985, and the first 
indication of treatment for DM in the record is from 1992.  
There is no indication from the record that the Veteran's DM 
is related to service.

6.  Polycystic kidney disease was not diagnosed until almost 
30 years after the Veteran was discharged from active 
service; there is no indication from the record that 
polycystic kidney disease is related to the Veteran's 
service.

7.  CAD was diagnosed more than 25 years after the Veteran 
was discharged from service; the record contains a negative 
nexus opinion.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
the claim of entitlement to service connection for diabetes 
mellitus, to include as due to Agent Orange exposure.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

2.  Diabetes mellitus was not incurred in or aggravated by 
service nor was it developed as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Polycystic kidney disease was not incurred in or 
aggravated by service or within one year of discharge, nor 
is it due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

4.  Coronary artery disease was not incurred in or 
aggravated by service, nor is it due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 
11315107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection and 
new and material evidence claims in September 2003 and 
January 2004 (prostate cancer).  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in December 2003 and June 2004 and by the AMC in 
correspondence dated in December 2006.  The letters notified 
the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a supplemental statement of the case (SSOC) 
was issued in September 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. 
App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notice as to these matters was provided in the 
December 2006 letter.  The RO provided notice to the Veteran 
in a December 2003 letter, explaining what constituted "new 
and material evidence," however it was not specific to the 
Veteran's previous November 2002 denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (regarding what information 
and evidence is needed to substantiate his claim for service 
connection, to include the need to submit new and material 
evidence to reopen the claim, as well as advising the 
veteran of the basis for the prior denial.)  Though this 
notice requirement was not met, the Veteran supplied 
sufficient information to reopen his claim, and to that 
extent, his claim was granted and he was not prejudiced by 
VA's failure to provide notice under Kent.  In addition, the 
Veteran was not provided with notice on how to establish 
service connection on a secondary basis; however, as the 
claim for service connection for DM is denied below, it 
follows that secondary service connection for polycystic 
kidney disease or CAD as a secondary to DM would have to be 
denied and, therefore, the Veteran was not prejudiced by 
this lack of notification.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
The Veteran's service treatment records, reserve treatment 
records, Social Security Administration (SSA) records, and 
VA treatment records were obtained and associated with his 
claims file.  He was also afforded VA medical examinations 
in April 2002, October 2005 and May 2009 to assess the 
current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the 
claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit 
has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision." Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Veteran was initially denied service connection for DM, 
including as due to Agent Orange exposure, in a November 
2002 rating decision because the Veteran's service records 
did not show that the Veteran served on land in Vietnam, and 
there was no evidence that he was diagnosed with DM during 
service or within one year of discharge from service.  

Although notified of the denial in December 2002, the 
Veteran did not initiate an appeal of this determination.  
As such, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

The evidence in the claims file at the time of the November 
2002 rating decision included service treatment records, 
reserve service treatment records, statements by the 
Veteran, and VA outpatient treatment records, and March, 
April and July VA physical examination reports.  In April 
2002, the VA examiner diagnosed the Veteran with insulin-
dependent diabetes.  In June 2002, when asked to provide the 
dates when he was in Vietnam, the Veteran noted that he 
served in the Navy aboard the USS Bashaw, a submarine, in 
the Vietnam waters from November 1964 to May 1965 and from 
December 1965 to May 1966.  The National Personnel Records 
Center (NPRC) confirmed that he served aboard a ship which 
was in the official waters of the Republic of Vietnam from 
June 1964 to July 1964 and from July 1964 to August 1964.  
The Veteran's DD214 confirms that he had four years and six 
months of "foreign and/or sea service."  His service 
treatment records show he was aboard the USS Bashaw from 
July 1962 to October 1964, that he was in San Francisco 
during part of July 1964, and that he served on the USS 
Benjamin Franklin in 1965 through December 1966. 

Evidence added to the claims file after the November 2002 
rating decision included lay statements and testimony from 
the Veteran that the USS Bashaw entered inland waterways of 
Vietnam, specifically part of the Mekong Delta, causing him 
to have exposure to herbicides.  

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the November 2002 
decision, and is not cumulative or duplicative of evidence 
previously considered.  As all evidence submitted is 
presumed credible for the purposes of reopening a claim, the 
Veteran's statements that while he was aboard the USS Bashaw 
it entered in inland waterways of Vietnam is "material" 
evidence, as it constitutes evidence which, alone or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, 
i.e., the establishing "service in Vietnam" for presumptive 
service connection for DM.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for DM, to include as 
due to exposure to Agent Orange.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
DM, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability, (2) the existence of 
the disease or injury in service, and (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and diabetes mellitus, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2009)


If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during 
that service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 
(Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring actual service on land in 
Vietnam.

An opinion of the General Counsel for VA held that service 
on a deep-water naval vessel off the shores of Vietnam may 
not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C. § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, 
and ending on May 7, 1975, and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  
VAOPGCPREC 27-97 (July 23, 1997).  A veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam to have qualifying service.  Id.  Since issuance of 
that General Counsel opinion, VA has reiterated its position 
that service in deep-water naval vessels offshore of Vietnam 
(as opposed to service aboard vessels in inland waterways of 
Vietnam) is not included as "service in the Republic of 
Vietnam" for purposes of presumptive service connection for 
Agent Orange diseases.  See comments section in Federal 
Register announcement of final rule adding diabetes to the 
list of Agent Orange presumptive diseases, 66 Fed. Reg. 
23166 (May 8, 2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  It was noted, however, 
that VA will not concede a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  See 38 C.F.R. 
§ 3.310(b) (2009).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

In September 2003, the Veteran filed to reopen his claim for 
service connection for DM, for service connection for 
coronary heart disease caused by DM, and for service 
connection for kidneys with cysts caused by DM.  In January 
2004, he noted that he was exposed to Agent Orange several 
times when he served aboard the USS Bashaw during Vietnam.

The Veteran's DD 214 notes the armed forces expedentiary 
medal for Vietnam and that the Veteran served for four years 
and six months, in foreign seas.

In a May 1995 application for compensation or pension, the 
Veteran noted that he served in the reserves from February 
1974 to January 1986.  

In a June 2002 report of contact it is noted that the 
Veteran supplied his dates of service in the Vietnam waters 
were from November 1964 to May 1965 and from December 1965 
to May 1966.

The NPRC, in July 2002, verified that the Veteran served 
aboard a ship stationed in the official waters of the 
Republic of Vietnam from June 17, 1964 to July 14, 1964 and 
from July 20, 1964 to August 8, 1964, or approximately seven 
weeks.

In May 2006 the Veteran testified that during his service 
aboard the USS Bashaw (noted incorrectly to be the USS 
Batrol-which does not exist) that he entered the inland 
waterways of Vietnam.  He described being in the Mekong 
Delta, and going topside to help bring aboard Navy Seals who 
reached the USS Bashaw by rubber raft.  He stated that this 
activity took place "hundreds of yards outside of the 
continental shelf" and that he had to be within the Mekong 
Delta to get the men.  He stated that he was topside for 
roughly 30 minutes, and that he never set foot on soil in 
Vietnam.  He also stated he felt the presumption of exposure 
to Agent Orange should be extended to him because the air 
that was filtered through the submarine air handler blew 
from the shores of Vietnam. 

In December 2006 the Board remanded the issue of service 
connection for CAD, and noted that the Veteran should be 
requested to supply any information about treatment records 
not contained in the claims file, and releases to obtain any 
outstanding records; and that he should be scheduled for a 
VA heart examination.

In April 2007 the AMC sent a letter requesting information 
from the Veteran about where he was treated from 1974 to 
1985, as he had indicated he had treatment from the U.S. 
Naval Reserve.  He replied simply that he "received 
treatment outside but it should be on file."  In May 2007 
the AMC sent the Veteran a letter requesting he clarify what 
he meant by "outside" treatment, and to supply the names, 
addresses and treatment dates of any care he had received.  
He supplied releases for records from District Council 33 
Medical Center and Western Penn Hospital.

In September 2007 record requests from JFK Medical Center 
(District Council 33) concluded with a response that after a 
thorough search of their records they were unable to 
identify the Veteran as a patient.  In April 2008 the 
Western Penn Hospital responded to a records request that 
they were unable to locate any records for the Veteran.  

The Veteran has averred that though the USS Bashaw was 
generally a "blue water" submarine, that it did reach the 
"brown waters" of Vietnam.  "Veterans who served aboard 
large ocean-going ships that operated on the offshore waters 
of the RVN are often referred to as 'blue water' veterans 
because of the blue color of the deep offshore waters.  They 
are distinguished from 'brown water' veterans who served 
aboard smaller river patrol and swift boats that operated on 
the brown-colored rivers, canals, estuaries, and delta areas 
making up the inland waterways of the RVN.  Brown water Navy 
and Coast Guard veterans receive the same presumption of 
herbicide exposure as veterans who served on the ground in 
the RVN."  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, Part 10.k.  

In May 2009, the U.S. Army and Joint Services Records 
Research Center (JSRRC) issued a Memorandum for Record 
subjected "Research Findings Regarding Navy and Coast Guard 
Ships During the Vietnam Era;" which noted that "to date, 
the JSRRC has found no evidence that indicates Navy or Coast 
Guard ships transported tactical herbicides from the United 
States to the Republic of Vietnam or that ships operating 
off the coast of Vietnam used, stored, tested, or 
transported tactical herbicides.  The memorandum further 
noted that the JSRRC could not document or verify that a 
shipboard veteran was exposed to tactical herbicides based 
on contact with aircraft that flew over Vietnam or equipment 
that was used in Vietnam."  See M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, Part 10.l.

The history of the USS Bashaw (SS 241) notes that she 
"deployed to the western Pacific in August 1964 after the 
Gulf of Tonkin incident, in which North Vietnamese torpedo 
boats attacked two American Destroyers, Maddox (DD 731) and 
Turner Joy (DD 951).  Bashaw was one of several submarines 
alerted for support during retaliatory air strikes by the 
United States forces, but she ended the cruise in October 
without incident."  See, Department of the Navy, Navy 
Historical Center "Bashaw", 
http://www.history.navy.mil/danfs/b3/bashaw-i.htm (last 
visited March 26, 2010) (italics included in the original).   
The web site also detailed that the Bashaw returned to 
patrol the Gulf of Tonkin in 1965. 

The USS Benjamin Franklin, the other ship the Veteran's 
service treatment records showed he sailed aboard, had only 
a brief history.  "Benjamin Franklin (SSBN-640) was launched 
on 5 December 1964 and commissioned on 22 October 1965.  She 
was decommissioned on 23 November 1993 and struck from the 
Navy list on that date."  See, Department of the Navy, Navy 
Historical Center "Benjamin Franklin", 
http://www.history.navy.mil/danfs/b5/benjamin-franklin-
i.htm.

A VA Compensation and Pension Service Bulletin from January 
2010 included information on Policy 211, which provided 
"information to assist with development in Haas-related 
disability claims based on herbicide exposure from Navy 
Veterans."  See,  Compensation and Pension Service Bulletin 
January 2010 (available at 
http://www.naus.org/news/documents/VA_CP_BulletinJan10.pdf 
(last visited March 26, 2010)).  The Bulletin noted that the 
VA had received information that several offshore ("blue 
water") vessels had operations on inland ("brown water") 
waterways.  The Bulletin provided a list of ships that had 
"brown water" operations during the Vietnam era.  
Additionally, the Bulletin identified certain vessel types 
that operated primarily or exclusively on the inland 
waterways.  Submarines were not indicated to be one of these 
vessel types.  The USS Bashaw was not listed as a vessel 
that had inland operations.

Diabetes Mellitus

Service treatment records from the Veteran's April 1958 to 
February 1967 active service are negative for complaints of, 
treatment for, or diagnosis of DM.  Service treatment 
records and physical examination reports from his reserve 
service dated from February 1974 to January 1985, including 
urinalysis for sugar and albumin, are also negative for 
complaints of, treatment for, or diagnosis of DM.  The 
Veteran did note that he had high blood pressure when he 
entered reserve service.  In December 1983 he noted he had 
had high blood pressure for 15 years.  He was noted to be 
mildly overweight in December 1983.  In his January 1985 
examination, he was noted to have a slight elevation in 
cholesterol and triglyceride levels, and controlled 
hypertension.  He was also given a diet sheet; but there was 
no indication of DM.  In the January 1985 physical 
examination report, laboratory studies included a urinalysis 
were negative for sugar, and on the accompanying report of 
medical history, the Veteran denied sugar or albumin in his 
urine, and made no mention of diabetes mellitus.

The earliest records in the claims file showing a diagnosis 
of DM, is a VA outpatient treatment record from October 
1992, where the Veteran was diagnosed with hypertension and 
insulin-dependent DM (IDDM).  Additional records from 
December 1992, February, March, and June 1993, also noted he 
was IDDM.  A July 1993 record noted the onset of DM in 1988, 
and indicated that he was a well-controlled insulin-
dependent diabetic who had a diabetic reaction.  
In April 2002 the Veteran was afforded a VA DM examination; 
the claims file was not available for review.  The examiner 
incorrectly noted that the Veteran was already service-
connected for DM.  The Veteran provided a history to the 
examiner that he served from 1958 to 1967 in active service 
and from 1967 to 2001 in the reserves.  Additionally, he 
reported he served in Vietnam for 12 months.  He provided a 
medical history where he noted he was diagnosed with DM in 
1974.  After physical examination, he was diagnosed with 
IDDM, obesity, and essential hypertension.  The examiner was 
not asked to provide a nexus opinion.

VA outpatient treatment records include a July 1993 report 
wherein the Veteran dated the onset of DM to 1988.

In August 2000 JFK hospital responded to a records request 
that the Veteran's records had been destroyed because of 
their age. 

A June 2001 private treatment record noted a family history 
of the Veteran's grandmother having diabetes.  In September 
2002, the Veteran provided a history to a private physician 
D. L, M.D. that he had been an insulin dependent diabetic 
since 1974.  An October 2003 consultation report from 
Providence Hospital noted that the Veteran had a family 
history of DM.

In a January 2004 statement, the Veteran said he was treated 
for DM while in reserve service, and that he was exposed to 
Agent Orange while serving aboard the USS Bashaw.

Polycystic Kidney Disease

Service treatment records from his initial active service 
and from his reserve service were negative for complaints 
of, treatment for, or diagnosis of polycystic kidney disease 
or any other condition of the kidney.

On the Veteran's February 1974 reenlistment examination 
report, urinalysis was noted to be negative for sugar or 
albumin, and his genitourinary system was noted to be normal 
on examination.  In the accompanying report of medical 
history, the Veteran denied sugar or albumin in his urine, 
and there was no mention of DM or related diseases.  A 
reserve treatment record from December 1983, signed by the 
Veteran, noted that he did not have any kidney or liver 
trouble.  In his December 1985 annual physical examination, 
the last of record for the reserves, urinalysis was negative 
for sugar or albumin, and although in the accompanying 
report of medical history he listed several problems, no 
mention was made of DM, kidney problems, and his 
genitourinary system was noted to be normal upon examination

A result of an MRI performed in March 1997 for evaluation of 
prostate cancer, private physician W.M., M.D. made an 
incidental discovery of "numerous low T1 signal intensity 
masses within both kidneys, probably representing multiple 
cysts."  In a June 2000 letter, private physician P. F., 
M.D., noted the Veteran had provided a medical history of a 
renal arteriogram around 1983.  After laboratory testing, 
the impression was possibly some renal insufficiency and 
minimal proteinuria, possibly including diabetic 
nephropathy, or more likely hypertensive nephrosclerosis.

A February 2003 service department radiology report showed 
multiple large cysts on both kidneys and a diagnosis of 
polycystic kidneys and cholelithiasis.  A June 2003 record 
noted proteinuria and "polycystic kidneys" diagnosed by CT 
scan. 

Coronary Artery Disease

Service treatment records from his period of active service 
were negative for complaints of, treatment for, or diagnosis 
of coronary artery disease.  Chest x-rays from 1966 were 
within normal limits.  The Veteran's January 1967 discharge 
examination noted a normal heart and vascular system and his 
blood pressure was 124/84.  

The February 1974 reenlistment examination the Veteran 
underwent noted he had no complaints of pain or tightness in 
his chest and his heart and vascular system were normal.  He 
did indicate that he had high blood pressure and records 
throughout his reserve service show that he was on 
medication to control his high blood pressure.  An 
examination from June 1982 noted that the Veteran's heart 
was within normal limits and that a chest x-ray was 
negative.  A December 1983 EKG was noted to be within normal 
limits.  An additional December 1983 reserve treatment 
record, which the Veteran signed, noted that he did not have 
heart disease.  In his December 1985 physical examination, 
his heart and vascular system were noted to be normal upon 
examination, and no reference to cardiovascular disease was 
noted in his report of medical history. 

A July 1993 record noted the Veteran's history of 
hypertension, and also noted that he did not have a history 
of angina, coronary vascular disease, or myocardial 
infarction.  The record showed he was a 100-pack per year 
smoker, and what appears to note that he quit in 1988.  

Thereafter, VA and private medical records document various 
cardiovascular pathology, including angina, coronary artery 
disease, arteriosclerotic heart disease, and hypertension.  
The Veteran also underwent several cardiovascular 
procedures, including catheterizations and balloon 
angioplasty, and coronary bypass grafting times four.  None 
of those records provide opinions regarding the etiology of 
the cardiovascular disease.

In May 2009 the Veteran was afforded a VA heart examination; 
the claims file was available and reviewed in conjunction 
with the examination.  He provided a medical history of 
being diagnosed with CAD in 1993 and that he underwent 
angioplasty and stenting in 1995 and a four vessel bypass 
coronary artery bypass graft procedure in 2003.  He did not 
have a history of valvular heart disease, congestive heart 
failure or arrhythmia.  He provided a history of DM since 
1974, hypertension diagnosed in 1968, and dyslipidemia since 
1969.  Following physical examination of the Veteran and a 
review of the claims folder,  the diagnosis was coronary 
artery disease post four vessel bypass coronary bypass graft 
procedure.  In August 2009, the examiner supplied an 
addendum opinion stating that the cardiovascular disability 
was less likely as not caused by or aggravated by military 
service.  His rationale was that the initial diagnosis of 
the CAD was in 1993, more than 26 years after being released 
from active military service, and that contributing factors 
such as diabetes, hypertension and hyperlipidemia were all 
diagnosed after active service.


Analysis

The Veteran's DD 214 noted he was awarded the armed forces 
expedentiary medal for Vietnam and that he served for four 
years and six months in foreign seas.  JSRRC noted that the 
Veteran served aboard a ship stationed in the official 
waters of Vietnam for a total of about seven weeks.  The 
Veteran's service treatment records and his own statement 
show that this ship was in fact a submarine, the USS Bashaw.  
Post active service, reserve treatment records noted that he 
was on prescription high blood pressure medication, and by 
1985 he was mildly overweight.

The Veteran provided various statements to physicians and in 
testimony to the Board.  He has consistently stated he was 
diagnosed with DM in 1974.  He has also stated both that he 
was insulin-dependent in 1974, and that he was not insulin 
dependent until 1989.  He has stated he served in the waters 
of Vietnam for 12 months.  He initially noted he served in 
the reserves from 1974 to 1985, but then during his VA 
diabetes examination stated he was in the reserves from 1967 
to 2001 (though by 2001 he had been diagnosed with CAD, 
prostate cancer, and polycystic kidney disease among other 
disabilities and had been found to be disabled by the SSA in 
1996).  

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In addition, the Board acknowledges that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to report that he experiences 
certain symptoms, such as chest pain or feeling dizzy.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  When taking 
into account the Veteran's various statements and testimony 
regarding the onset of his diabetes and his time spent in 
the Vietnam waters or in reserve service, and cross-checking 
his stories to the service and reserve records--which show 
he was on board the USS Bashaw in the official waters off 
the coast of Vietnam for about seven weeks, and that he was 
not receiving treatment for DM from 1974 to 1985--the Board 
views most of his statements as not credible.  "It is the 
duty of the BVA as the factfinder to determine credibility 
of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet.App. 292, 297 (1992).

Diabetes Mellitus

Online Department of Navy information regarding the USS 
Bashaw shows that it was stationed in the Gulf of Tolkin in 
1964, during the time the Veteran served aboard it.  The 
Compensation and Pension Bulletin from 2010 and the JSRRC 
memorandum from 2001 both indicate that the USS Bashaw did 
not travel to inland waterways or carry Agent Orange.  The 
Veteran denied ever going ashore during service.  There are 
no other findings that suggest service in Vietnam, to 
include duty on inland waterways.

In light of the requirement that a veteran must have been 
physically present on the landmass or inland waters of the 
Republic of Vietnam at some point during his service in 
order to establish qualifying service in Vietnam, see Haas 
v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 
1002 (2009), the Board finds that presumptive service 
connection based on exposure to Agent Orange is not 
warranted.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The Veteran's service treatment records are negative for any 
complaints or findings of diabetes mellitus, hypertension, 
and/or morbid obesity.  Reserve records noted treatment for 
hypertension, and that he was mildly overweight.  The first 
indication in the record of his DM is in October 1992, 25 
years after active service and over five years after the 
Veteran's discharge from reserve service.  The Board notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  There is no evidence the Veteran was diagnosed 
during active duty or within a year after discharge, and as 
such, presumptive service connection under 38 C.F.R. § 3.307 
is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009).

There is no indication in the record, other than the 
Veteran's contentions that his DM was caused by exposure to 
Agent Orange, that his DM was incurred in service.  The VA 
diabetes examination did not provide a nexus opinion because 
the examiner was mistaken in believing the Veteran was 
already service-connected for the condition.  However, the 
Board finds that an additional VA examination is not 
necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case because there was no indication of DM 
in service, and there is no competent evidence providing any 
indication that DM is related to service.  Therefore, an 
additional VA examination to evaluate the claimed disability 
is not warranted.

In sum, the competent evidence of record establishes that 
the Veteran's Vietnam service only involved service off the 
shores of Vietnam, with no duty or visitation on the 
landmass of the Republic of Vietnam or in the inland waters 
of Vietnam.  The evidence does not show the Veteran was 
otherwise exposed to herbicides during active military 
service.  Therefore, service connection is not warranted on 
a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6).  Additionally, the evidence does not show that 
he was diagnosed with DM within a year of discharge from 
active service, and service connection is not warranted on a 
presumptive basis under 38 C.F.R. § 3.309(a).  Lastly, there 
is no indication from the record that the Veteran's current 
DM is related to active service.  The first indication of 
diagnosis came 25 years after active service, reserve 
records do not indicate treatment or diagnosis of DM, and 
the Veteran's statements that he was diagnosed in 1974 are 
not credible.  Due to the lack of evidence of in-service 
treatment for or diagnosis of DM and a lack of a positive 
nexus opinion, the Board finds that direct service 
connection for DM is also not warranted.

Polycystic Kidney Disease

As an initial matter, as the Board has denied service 
connection for DM, the Veteran's theory of entitlement to 
service connection for polycystic kidney disease as 
secondary to DM is denied as a matter of law.  See 38 C.F.R. 
§ 3.310.  Additionally, polycystic kidney disease was not 
diagnosed until February 2003, but first indicated in the 
records in March 1997, roughly 30 years after discharge from 
service, and as such, presumptive service connection under 
38 C.F.R. § 3.309(a) is not warranted.  Again, the Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, supra; Shaw v. 
Principi, supra.

Service treatment records and reserve records do not 
indicate treatment for or diagnosis of a kidney condition.  
There is no indication in the record that the Veteran's 
polycystic kidney disease was related to his active service.  

The Board finds that a VA examination is not necessary 
regarding this claimed disability.  See Mclendon, supra.  As 
noted above in the DM analysis, when there is no indication 
of a disability in service and no positive nexus evidence 
available in the claims file, the VA does not need to 
provide a VA examination.  The Board finds that direct 
service connection for polycystic kidney disease is also not 
warranted. 

	(CONTINUED ON NEXT PAGE)




Coronary Artery Disease

As with polycystic kidney disease, secondary service 
connection for CAD is not warranted because the Board has 
found that service connection for DM is not warranted.  See 
38 C.F.R. § 3.310.

Service connection records and reserve records did not show 
any heart or vascular disabilities or conditions.  EKGs 
taken in reserve service were normal.

The Veteran was first diagnosed with CAD in 1993, more than 
25 years after discharge from active service.  Again, the 
Board notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, supra; 
Shaw v. Principi, supra.

The August 2009 VA examiner opined that the Veteran's CAD 
was not related to his military service because of the 
amount of time that had lapsed between service and 
diagnosis, and because the contributing factors to his CAD 
(DM, hypertension, and hyperlipidemia) were all also 
diagnosed after service (and are not service-connected 
disabilities).

In sum, the evidence of record shows that the Veteran was 
not treated for a heart condition in service, did not 
develop CAD until 25 years after service, and the medical 
opinion of record found that it was less likely than not 
that his CAD was related to service.  As such, the Board 
finds that service connection for CAD is not warranted.

For all the above reasons, the claims for service connection 
for DM, to include as due to exposure to Agent Orange, 
service connection for polycystic kidney disease, to include 
as secondary to DM, and service connection for CAD, to 
include as secondary to DM must be denied.  In arriving at 
the decision to deny the claims, the Board has considered 
the applicability of the benefit-of-the- doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for DM, to 
include as due to exposure to Agent Orange; to this extent 
the appeal is allowed.

Entitlement to service connection for DM, to include as due 
to exposure to Agent Orange is denied.

Entitlement to service connection for polycystic kidney 
disease, to include secondary to DM is denied. 

Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to DM is denied.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.

In January 2004 he filed a claim for service connection for 
prostate cancer.  Service treatment records show that on 
several occasions in service, the Veteran sought treatment 
for urethral discharge.  Diagnoses included gonorrhea, 
possible aptitis or urethritis, and non-specific urethritis.  
In 1964, laboratory studies revealed: "no prostatis but some 
microscopic pyuria".  The Veteran's January 1967 discharge 
examination noted a normal genitourinary system.

The claims file does not contain records between the 
Veteran's last reserve record in 1985 and records from the 
early 1990s.  A February 1993 noted a "grade III/IV 
prostate" which was smooth and not nodous.  The physician 
ordered a prostate-specific antigen.  A July 1993 record 
noted that he was being followed by a urologist, his 
prostate was found to be enlarged.

A March 1997 Diagnostic Report diagnosed the Veteran with 
prostate cancer by biopsy.  September 1997 records show that 
he underwent radiation therapy for his prostate cancer.

The Veteran was afforded a VA genitourinary examination in 
October 2005; his claims file was available and reviewed in 
conjunction with the examination.  He reported he had an 
incident of prostatitis in service and that he believes this 
led to his prostate cancer.  He also reported developing 
prostate cancer in 1994 or 1995, but that it took some time 
before he was finally diagnosed.  The examiner opined that 
the episode of prostatitis while in service had no relation 
to his future development and diagnosis of prostate cancer.  
As the examiner noted that the Veteran had an incident of 
prostatitis in service, and the record from service actually 
noted "no prostatis but some microscopic pyuria" and the 
examiner did not provide a rationale for his negative nexus 
opinion, an additional VA examination should be ordered.

Inasmuch as remand is necessary for additional medical 
examinations, it is logical that current medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) and by Court decisions are 
fully complied with and satisfied.

2.  The RO/AMC should contact the Veteran 
and obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have provided any pertinent treatment for 
his prostate cancer, especially records 
prior to 1992.  After the Veteran has 
signed the appropriate releases, those 
reports not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Thereafter,  the Veteran is to be 
afforded a VA genitourinary examination by 
an appropriate physician to provide an 
opinion as to the etiology of the prostate 
cancer.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examiner 
should specifically address the Veteran's 
in-service urethritis and microscopic 
pyuria.  

The physician should opine whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
prostate cancer was caused by or incurred 
during his active duty service. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


